Concurring Opinion.
Poché, J.
In addition to the reasons contained in the opinion prepared by the Chief Justice, I think that the following considerations have a strong bearing in favor of the conclusions reached and announced herein.
It is admitted that the cause of the relator has been under submission at least since January, 1884, and that it had been preceded by a full hearing of the evidence and exhaustive oral argument by counsel of both sides. The judge, who had all tho evidence before him, was not compelled to postpone his examination of tho case until counsel had filed briefs.
But the respondent judge says in his answer that he has reached a conclusion in the case, and that he is engaged in the preparation of his opinion therein. Hence, there is no force in the suggestion that under the effect of our mandamus, his judicial discretion may be jeopardized, or that he may thereby be compelled to decide the case at haphazard. While the exercise of tho remedial and supervisory powers vested by law in this Court may and does often act as coercive on the judicial functions of judges of inferior tribunals, it is not true in law or in fact that the exercise of these powers has a tendency to abridge or im pair the dignity of judges who are compelled by law to obey the mandates of their superiors, under the constitution and the laws of the State.
This feature of jurisprudence is not absolutely hovel, and its application must create no alarm to the present members of the judiciary.In the case of Life Ins. Co. vs. Adams, 9 Peters 605, C. J. Marshall said: “Though the Supreme Court will not order an inferior tribunal to render judgment for or against either party, it will, in a proper case, order such court to proceed to judgment.” The same views have prevailed in our court. State vs. Judge, 14 La. 483; State vs. Judge, 4 Rob. 51.
*613The relative position and the respective authority of the different courts created under the constitution have been fully considered by the law-maker, who contemplates perfect harmony in the system, and who expects that the inferior shall obey the lawful mandates of the superior. Constitution, art. 90.
Under the provisions of the law applying thereto, and under the issue presented by the pleadings, the plain and sole duty of this Court was to ascertain the nature of relator’s complaint and to grant the remedy provided by law, without reference to ulterior consequences. It will be time to consider these when relator complains of the unjustifiable disobedience of the respondent, if such be ever the case.